Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated May 2, 2019. Claims 85-95 and 97-103 of the application are pending.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on May 2, 2019 together with a list of patents.  The patents have been considered.

Drawings

3.	The drawings submitted on May 2, 2019 are accepted.

Examiner’s Amendment

4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Jon Deppe on July 19, 2021.  

5.	The application has been amended as follows:
In the claims:
In claim 85, Line 9, “within a first frequency range” 
has been changed to
-- within a first frequency range that is associated with a first specified resonance frequency threshold--.
In claim 85, Lines 14-15, “within said first frequency range” 
has been changed to
-- within said first frequency range that is associated with said first specified resonance frequency threshold --.

In claim 86, Line 3, “within said first frequency range” 
has been changed to
-- within said first frequency range that is associated with said first specified resonance frequency threshold --.

Replace claim 87 with:
87.	The method of claim 85, wherein said sort requires said second resonance frequency within a second frequency range that is associated with a second specified resonance 

Replace claim 89 with:
89.	The method of claim 87, wherein said non-compliant part classification sort result is generated by said sort if said first frequency response of said first part lacks at least one of: 1) said first resonance frequency within said first frequency range that is associated with said first specified resonance frequency threshold; and 2) said second resonance frequency within said second frequency range that is associated with said second specified resonance frequency threshold.

Replace claim 90 with:
90.	The method of claim 87, wherein said sort requires a third resonance frequency within a third frequency range that is associated with a third specified resonance frequency threshold and said third resonance frequency in a defined relative relation to at least one of the first resonance frequency or the second resonance frequency, wherein said compliant part classification sort result requires said first frequency response of said first part to include: 1) said first resonance frequency within said first frequency range that is associated with said first specified resonance frequency threshold; 2) said second resonance frequency within said second frequency range that is associated with said second specified resonance frequency threshold; and 

Replace claim 92 with:
92.	The method of claim 90, wherein said non-compliant part classification sort result is generated by said sort if said first frequency response of said first part lacks at least one of: 1) said first resonance frequency within said first frequency range that is associated with said first specified resonance frequency threshold; 2) said second resonance frequency within said second frequency range that is associated with said second specified resonance frequency threshold; and 3) said third resonance frequency within said third frequency range that is associated with said third specified resonance frequency threshold.

Replace claim 93 with:
93.	The method of claim 85, wherein said sort requires a separate resonance frequency in each of a plurality of different frequency ranges, wherein said compliant part classification sort result requires said first frequency response of said first part to include: 1) said first resonance frequency within said first frequency range that is associated with said first specified resonance frequency threshold; and 2) a separate said resonance frequency within at least one other frequency range that is associated with one other specified resonance frequency threshold of said plurality of different frequency ranges that are associated with different specified resonance frequency thresholds.

Replace claim 94 with:


Reasons for Allowance



6.	Claims 85-95 and 97-103 of the application are allowed over prior art of record.


7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) issuing a position command for controlling the position of a load at a specified frequency and a specified frequency width; a resonant frequency is constrained so positioning can be performed at high speed with high precision by constraining resonance mode of the mechanism; the gain of the finite impulse response filter in a specified frequency width is reduced ; the specified frequency is defined as being with in a range of + or -10% from the resonant frequency that generates resonant vibrations in the controlled (Hirose et al., U.S. Patent 8,452,424);
(2) reducing axial and torsional drilling tool assembly vibrations using a frequency domain model that includes a velocity dependent friction relationship and a vibration performance index; the performance index is used to design of a drilling tool assembly and to aid the operator in control of the drilling vibrations; the method includes obtaining drilling parameters related to drilling operations, using the frequency models to transform the drilling parameter data to vibrational indices characterizing the excitation response of the drilling tool assembly, using the vibrational indices to identify the drilling parameter change  to mitigate the drilling tool assembly vibrations and adjusting the drilling parameters based on the vibrational indices; the frequency domain models model the drilling tool assembly response to excitations; the vibrational indices are used to evaluate the suitability of potential drilling tool assembly designs; the response of the drilling tool assembly to multiple excitations is as analyzed using superposition principle; the tool assembly exhibit a stick-slip behavior t resonant frequencies and the real part of compliance vanishes (Ertas et al., “The method and systems for mitigating drilling vibrations”, WO 2009/155062 A1, Published December 2009);
(3) a damping control system to control vibration in the bending part of a piping due to excitation force; the damping control system supplies motion in the opposite direction of vibration based on the detected amplitude of the vibration; the system uses a low pass filter circuit to remove the high frequency components  above a specified frequency in the vibrating signal; it samples the vibration signal and judges the resonant state by comparing the value with a specifies reference voltage; when the vibrating signal is resonating, electric (Yoshio et al., Japanese Patent JP 2004301227 A, dated October 2002).


None of these references taken either alone or in combination with the prior art of record discloses a method of evaluating a part, specifically including:
(Claim 85) "assigning said first part to a compliant part classification if said sort provides a compliant part classification sort result, wherein said compliant part classification sort result requires said first frequency response of said first part to include said first resonance frequency within said first frequency range that is associated with said first specified resonance frequency threshold and said second resonance frequency in the defined relative relation to the first resonance frequency " in combination with the remaining elements and features of the claimed invention.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	July 19, 2021